RECOMMENDED FOR FULL-TEXT PUBLICATION
                Pursuant to Sixth Circuit Rule 206
        ELECTRONIC CITATION: 2000 FED App. 0011P (6th Cir.)
                    File Name: 00a0011p.06


UNITED STATES COURT OF APPEALS
                  FOR THE SIXTH CIRCUIT
                    _________________


                             ;
                              
 UNITED STATES OF AMERICA,
                              
          Plaintiff-Appellant,
                              
                              
                                               No. 98-5575
          v.
                              
                               >
 GARNETT L. TUTTLE and        
                              
       Defendants-Appellees. 
 LARRY SETTLE,

                              
                             1

       Appeal from the United States District Court
      for the Eastern District of Kentucky at London.
    No. 97-00020—Jennifer B. Coffman, District Judge.
                  Argued: December 13, 1999
              Decided and Filed: January 7, 2000
        Before: MERRITT and* SILER, Circuit Judges;
                BECKWITH, District Judge.




    *
     The Honorable Sandra S. Beckwith, United States District Judge for
the Southern District of Ohio, sitting by designation.


                                  1
2       United States v. Tuttle, et al.                  No. 98-5575

                       _________________
                             COUNSEL
ARGUED: David Bunning, OFFICE OF THE U.S.
ATTORNEY, Covington, Kentucky, for Appellant. David A.
Tapp, Somerset, Kentucky, Thomas L. Jensen, London,
Kentucky, for Appellees. ON BRIEF: David Bunning,
OFFICE OF THE U.S. ATTORNEY, Covington, Kentucky,
for Appellant. David A. Tapp, Somerset, Kentucky, Thomas
L. Jensen, London, Kentucky, for Appellees.
                       _________________
                           OPINION
                       _________________
  MERRITT, Circuit Judge. In this criminal case in which
the defendants were indicted for operating       an auto “chop
shop” in violation of 18 U.S.C. § 2322,1 the government
appeals the district court’s grant of the motion of the two
defendants to suppress evidence seized under three search
warrants found by the district court to lack probable cause. In
adopting the report and recommendation of the magistrate
judge, the district court held that the first warrant was based
upon a “bare bones” affidavit that relied on insufficient
independent police investigation and an anonymous
confidential informant whose reliability was not established.
The second warrant was likewise held by the district court to
be factually deficient, and the second and third warrants were
held to be tainted under the “fruit of the poisonous tree
doctrine” because each warrant relied on information acquired
during the first, but subsequently invalidated, search. We do

    1
      A second superseding indictment was ultimately returned which
added several counts to the original indictment, including one conspiracy
count in violation of 18 U.S.C. § 371, fourteen counts of possession with
intent to dispose of motor vehicles and parts with altered VINs in
violation of 18 U.S.C. § 2321, fourteen counts of altering or removing
VINs from motor vehicles or parts in violation of 18 U.S.C. § 511(a), and
two counts of possession of drugs in violation of 21 U.S.C. § 844(a).
6    United States v. Tuttle, et al.            No. 98-5575      No. 98-5575               United States v. Tuttle, et al.   3

Supervised Release for Interstate Transportation of Stolen       not agree with these rulings because the information provided
Motor Vehicles.                                                  by the confidential informant was corroborated by other
                                                                 information which together was sufficient to establish
  Accordingly, for the foregoing reasons, the judgment of the    probable cause under the Fourth Amendment.
district court invalidating the three search warrants and
suppressing the seized evidence is REVERSED and the case                                     ***
remanded for further proceedings consistent with this opinion.
                                                                    On March 7, 1999, Kentucky State Police detective Bill
                                                                 Riley inspected a rebuilt pickup truck that had been purchased
                                                                 from an auto sales store in London, Kentucky. Based on his
                                                                 long experience in investigating stolen cars and parts, his
                                                                 inspection revealed to him a truck made from stolen parts.
                                                                 Detective Riley then learned from the auto sales shop that the
                                                                 truck had been rebuilt for it by co-defendant Garnett Tuttle.
                                                                   Detective Riley immediately conducted an independent
                                                                 investigation that included an interview of a London city
                                                                 police officer who had received information from an
                                                                 unidentified confidential informant indicating that the auto
                                                                 sales shop was currently selling cars and trucks assembled
                                                                 with stolen parts by Tuttle at a garage rented by Tuttle on
                                                                 property owned by co-defendant Larry Settle. The informant
                                                                 said that Tuttle’s work was ongoing and that he was currently
                                                                 using the same place to rebuild other vehicles with stolen
                                                                 parts. The London city police officer specifically stated that
                                                                 he had received information within the past week that the
                                                                 informant’s information was still current.
                                                                    Detective Riley memorialized the foregoing information in
                                                                 an affidavit submitted to a Kentucky state court judge, who
                                                                 issued a search warrant on March 8, 1996, authorizing the
                                                                 Kentucky State Police to search a white garage located on
                                                                 property owned by Settle and leased to Tuttle. The state court
                                                                 found that probable cause existed to believe that the garage
                                                                 was being used to house an illegal automobile “chop shop”
                                                                 operation. While executing the warrant on the white garage,
                                                                 the state police found and seized numerous items believed to
                                                                 be stolen property or evidence of crimes, including three
                                                                 autos, auto parts, VIN plates, boxes of records and receipts,
                                                                 and small amounts of marijuana and methamphetamine seized
                                                                 as contraband in plain view of the searching officers.
4    United States v. Tuttle, et al.             No. 98-5575      No. 98-5575                 United States v. Tuttle, et al.     5

  Based in part upon information obtained during the earlier      not exist because the basis for the warrant was only the
search, the state court issued a second search warrant later      information provided by the anonymous informant whose
that same day authorizing the search of a gray garage owned       reliability was questionable. The informant statements recited
and controlled solely by Settle located on the same property      in Detective Riley’s affidavit saying that Tuttle was
near the white garage. Although nothing was seized from the       rebuilding cars with stolen parts in a garage leased from Settle
gray garage, the state police observed a pickup truck with        were in fact corroborated. Prior to the warrant’s issuance,
suspicious parts. Finally, several days later, a third and last   Detective Riley had independently discovered from the
search warrant was issued authorizing a search of both the        London auto sales shop on March 7 that a pickup truck rebuilt
white and gray garages. The state police found and seized         with what appeared to be stolen auto parts had been
additional auto parts, as well as other items believed to be      assembled for the shop by Tuttle. This information already
stolen property and evidence of crimes.                           within Detective Riley’s knowledge clearly provided
                                                                  independent corroboration of the informant and the
   The magistrate’s report relied on by the district court to     information the informant relayed that Tuttle was currently
suppress the seized evidence characterized the affidavit in       rebuilding trucks with stolen parts in a garage leased from
support of the first search warrant as lacking probable cause     Settle. The information from the informant linking the white
because there was nothing in the first paragraph of the           garage to the seized truck was not stale because the affidavit
affidavit that linked the white garage with any criminal          clearly stated that, as of the previous week, the information
activity or contraband. The paragraph only indicated that the     from the informant was that the work at the chop shop was
seized truck was suspected of containing stolen parts and that    ongoing.
it had been rebuilt by Tuttle. Furthermore, the magistrate
found the second paragraph of the affidavit to be “fatally           In light of the above discussion finding that the first warrant
flawed” because it failed to establish the credibility of the     was valid, the second and third search warrants withstand
confidential informant relied upon by the state police, as well   constitutional scrutiny because any items seized under these
as failed to provide any independent corroboration of the         subsequent warrants can no longer be suppressed as “fruit of
information relayed by the informant. The magistrate              the poisonous tree.” The court below was in error when it
apparently believed that the affidavit for the warrant was        held that the affidavit in support of the second search warrant
insufficient under the rule of Illinois v. Gates, 462 U.S. 213    lacked a sufficient factual basis to establish probable cause.
(1983), that an uncorroborated tip of an anonymous informant      First, the second affidavit indicated that a Kentucky State
is insufficient to establish probable cause.                      policeman observed Settle leaving the white garage on his
                                                                  property (where numerous auto parts believed to be stolen
                            ***                                   were found and seized) immediately prior to execution of the
                                                                  first search warrant. Second, business records of Settle
  We have previously held that information received from an       relating to the purchase of auto parts were found throughout
informant whose reliability is not established may be             Tuttle’s business records seized by the police from the white
sufficient to create probable cause when there is some            garage. Third, the affidavit indicated that Settle not only
independent corroboration by the police of the informant’s        owned the white garage and had a key to it, but that the gray
information. See United States v. Weaver, 99 F.3d 1372,           garage was within several feet of the white garage and on the
1377 (6th Cir. 1996); United States v. Leake, 998 F.2d 1359,      same property. Fourth, the affidavit said that Settle had a
1365 (6th Cir. 1993). The error made by the magistrate in this    prior federal conviction and was currently on Federal
case was in concluding that probable cause for the search did